DETAILED ACTION
This communication is responsive to application 16/152,578 filed 10/5/2018.
The instant application has a total of 20 claims pending in the application, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statement dated 10/05/2018 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Objections
All claims and specification are objected to because of the following informalities: Extensive use of the term “Random Forest” is noted throughout the application. Random Forest is an active registered trademark, registration numbers 4379215 and 3185828. While the use of random forest classifiers are known throughout the field, particular attention is warranted upon inclusion into independent claims as a key element. Examiner has interpreted the use of random forest herein as a machine learning ensemble technique more generally applicable as decision tree logic such as GBDT, gradient boosted decision trees. Possible language in correction of issue may comprise, for example, random decision forest trees or similar. Appropriate correction is required.
The use of the term “Random Forest”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10, 12-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Anghel et al., “Benchmarking and Optimization of Gradient Boosted Decision Tree Algorithms”, hereinafter Anghel, in view of 
Kozik et Choras, “Pattern Extraction Algorithm for NetFlow-Based Botnet Activities Detection”, hereinafter Kozik.
With respect to claim 1, Anghel teaches: 
	A method {Anghel [Title] Benchmarking of GBDT Algorithms is method} comprising:  
2distributing, by a device, sets of training records from a training dataset for a 3random forest-based classifier among a plurality of workers of a computing cluster, 4wherein each worker determines whether it can perform a node split operation locally on sthe random forest by comparing a number of training records at the worker to a 6predefined threshold;  {Anghel Fig. 1 illustrates Apache Spark distributed framework with workers for GBDT training over datasets of Table 1. Further, [P.2 ¶3-4] “To build each regression tree, the method starts from a single-node and iteratively creates branches to the tree until some criterion has been met. For each leaf, branches are added so as to maximize the loss reduction after the split (gain function)… calculate the split candidates according to percentiles of feature distributions (histograms). The percentiles can be decided globally once at the beginning of training the tree or locally for each leaf” wherein distribution percentile is threshold for split candidates}

    PNG
    media_image1.png
    533
    954
    media_image1.png
    Greyscale

14coordinating, by the device, the workers of the computing cluster to perform the isnode split operations in parallel such that the node split operations in a given batch are 16grouped based on their predicted completion times. {Anghel teaches benchmarking as core concept, this is performed as distributed parameter optimization for model update with time budget, see [P.2-3 Sect.III] noting second equation of “expected improvement”. For effect [P.6 ¶1, 4] “maximum training time across parameter combinations” with illustrated training time and score Figs 4-5}--
However, Anghel does not particularly disclose batch-parallel. Kozik cures this deficiency noting [P.4 ¶1-2, 7-8] and further teaches:
7determining, by the device and for each of the split operations to be performed 8locally by the workers, a data size and entropy measure of the training records to be used 9for the split operation;  {Kozik [P.5] Alg.2 Num. 3 and ¶2 “entropy measure” Eq. (4) matches instant specification [P.14 or ¶50] measure of H(X) log function. Further, data size corresponds to Kazik “N training samples” as number of samples per Alg.2}
10applying, by the device and for each of the split operations to be performed iilocally by the workers, a machine learning-based predictor to the determined data size 12and entropy measure of the training records to be used for the split operation, to predict a 13completion time for the split operation; {Kozik [P.4 Sect4.3] “implementation of the random forest classifier in the MLlib Apache Spark… In each iteration the algorithm searches for the best split for a node” teaches RF classifier of Alg.2 with its entropy and N training samples are performed iteratively for best node split. Time series of model illustrated at Fig.2 and with prediction times of at least Eqs. 6-10 per [P.6 RtCol]}
	Kozik is directed to machine learning with decision trees thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the entropy and size per Kozik in combination with Anghel for the benefit of addressing imbalance with cost-sensitive learning when considering such applications as malware (Kozik [P.5 Sect4.4]).	

With respect to claim 3, the combination of Anghel and Kozik teaches the method of claim 1, wherein 
	the training dataset comprises traffic flow features 2extracted from Hypertext Transfer Protocol (HTTP) traffic flows, and wherein the 3random forest-based classifier is configured to classify a given traffic flow as malicious 4or benign based on its features. {Kozik [P.3 Sect3.3] Feature extraction details common NetFlow internet data, e.g., IP addresses and protocol suggests http. [P.5 RtCol] details classifier sampled with network data for detection of malicious traffic and malware}

With respect to claim 4, the combination of Anghel and Kozik teaches the method of claim 1, wherein 
	a worker of the computing cluster waits until the 2node split operations performed in parallel in a given batch by the other workers are 3complete, before starting its next node split operation locally. {Kozik [P.4 Sect4.3] “batch mode… manages a queue of nodes and runs iteratively. In each iteration the algorithm searches for the best split for a node” details MLlib functionality where queue is waiting}

With respect to claim 5, the combination of Anghel and Kozik teaches the method of claim 1, wherein 
	the machine learning-based predictor comprises a 2regression model. 
{Anghel [P.3 Sect.B ¶1-2] “regression models”, [P.2 ¶2-3]}

With respect to claim 8, the combination of Anghel and Kozik teaches the method of claim 1, further comprising 
	aggregating, by the device, the split nodes to form the random forest. {Anghel [P.2 ¶2-3] “sum of the values predicted by the individual K trees… K-tree ensemble” wherein summing is aggregating to form tree ensemble over nodes upon “maximizing the loss reduction after the split”. Random forests are additive}

With respect to claim 10, Anghel teaches: 
	An apparatus, comprising: one or more network interfaces to communicate with a network; a processor coupled to the one or more network interfaces and configured to execute a process; and a memory configured to store the process executable by the processor {Anghel [P.2-3 SectIII.A] “The system on which we deployed has 8 GPUs: 4 servers, each with 2 NVIDIA GTX 1080 T1 GPUs. Fig 1 shows an overview of the hardware” further disclosing CPU-GPU communication over distributed architecture for network with broadcast to executor, [P.4 Sect.D]}, the process when executed configured to: 
	The remainder of this claim is rejected for the same rationale as claim 1.

Claim 12 is rejected for the same rationale as claim 3.
Claim 13 is rejected for the same rationale as claim 4.
Claim 14 is rejected for the same rationale as claim 5.
Claim 17 is rejected for the same rationale as claim 8.

With respect to claim 19, Anghel teaches: 
	A tangible, non-transitory, computer-readable medium storing program instructions that cause a device in a network to execute a process {Anghel [P.1 Sect.1 ¶3] “software packages” e.g., [P.3 Sect.B ¶2] “We chose to employ GPyOpt, a popular open-source framework” and/or [P.2 SectIII.A ¶1] “implemented the distributed grid-search using Apache Spark… datasets are then broadcast to each executor”} comprising: 
	The remainder of this claim is rejected for the same rationale as claim 1.

Claim 20 is rejected for the same rationale as claim 5.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anghel and Kozik in view of: 
Sharchilev et al., “Finding Influential Training Samples for Gradient Boosted Decision Trees”, hereinafter Sharchilev.
With respect to claim 2, the combination of Anghel and Kozik teaches the method of claim 1, wherein 
	coordinating the workers of the computing cluster 2to perform the node split operations in parallel such that the node split operations in a 3given batch are grouped based on their predicted completion times comprises:  {Preamble, limitation of claim 1}
Anghel further discloses [P.4 LeftCol] “ranking loss functions” and “ideal item ordering” as suggestive of ordering. However, it is not clear that Anghel’s order is taken wrt local worker split.  
Sharchilev teaches
4ordering, for a given worker, the split operations to be performed locally by the worker according to their predicted completion times. {Sharchilev [P.7 LeftCol] details FastLeafRefit and FastLeafInfluence, noting Figure 1 “Wall times elapsed per training object” with Table 2 lists ascending order of refit for top-k leaves. The effect is per title to find most influential training sample and Fig 3 demonstrates consideration of Relative LogLoss}
Sharchilev is directed to training of decision trees thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to order training objects by time as “gradient precomputation” so as to “considerably reduce the runtimes” and more generally for speedup (Sharchilev [P.7 Sect4.4]).

Claim 11 is rejected for the same rationale as claim 2.

Claims 6-7, 9, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anghel and Kozik in view of: 
Jiang et al., “DimBoost: Boosting Gradient Boosting Decision Trees to Higher Dimensions”, hereinafter Jiang.
With respect to claim 6, the combination of Anghel and Kozik teaches the method of claim 1. Jiang teaches further comprising training, by the device, the machine 2learning-based predictor by:  
3measuring completion times for node split operations performed by the workers {Jiang [P.1372 ¶1] “measurements include the end-to-end time to run the train subset” for example, [P.1376 ¶3] “time cost of computation” where computation operations comprise split finding [P.1371 Sect6.3]. See also [P.1366 Sect.3 ¶2] “model the time needed for a worker to send or receive a package as a+nB where a is the latency”}; 4and 
sforming a training dataset for the predictor by associating the measured 6completion times for the node split operations with the data size and entropy measure of 7the training records used for those split operations. {Jiang Fig 11 illustrates parameter server for computation of sharded gradient histogram (distributed training) where best split is selected for max gain identified by feature value. The process includes [P.1365 RtCol] “sorts all the instances by each feature and uses all possible splits”. The result is sparsity-awareness and model convergence which considers “training error against time” [P.1373 ¶1] and “only needs one communication step and takes (Eq) time” [P.1367 ¶1] thereby yielding higher accuracy, scalability, and speedup that achieves state-of-art}
	However, Jiang does not expressly disclose the entropy measure which is already noted as taught by Kozik per claim 1. Jiang is directed to distributed training of decision trees thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the training with temporal functionalities of Jiang in combination with the entropy measure of Kozik and distributed framework of Anghel for the benefit of providing solution to known bottleneck (Jiang [P.1368 Sect4.5], [P.1364 ¶3]) and/or for the scalability and speedup as noted “DimBoost achieves a higher speedup on a larger dataset than on a smaller dataset, demonstrating the DimBoost reveals merits in a large-scale setting” (Jiang [P.1376]).

With respect to claim 7, the combination of Anghel and Kozik teaches the method of claim 1. Jiang teaches wherein
	the worker nodes redistribute the training records 2associated with a particular node of the random forest to a worker that determines that it 3can perform a node split operation on the node locally. {Jiang [P.1371 Sect6.3] “Worker-side split. Once receiving p local optimal splits, the worker selects the one with the maximal objective gain as the global best split… customize both push and pull functions” emphasis local optimal split, push/pull over distributed parameter server architecture Figs 5 and 10-11 utilizing task scheduler [P.1370-71 Sect6.2]}
	Jiang is directed to distributed training of decision trees thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the customized push/pull functions for worker-side local split as disclosed by Jiang in combination with Anghel and Kozik for the benefit of “to find the best split from distributed partitions” and with task scheduler to scan worker states (Jiang [P.1370-71 Sect.6 and 6.2]). 

With respect to claim 9, the combination of Anghel and Kozik teaches the method of claim 1, wherein
	a node split operation for a particular node of the 2random forest seeks to divide the training records for that node into two subsets of 3training records based on values of one or more features in the training records. {Kozik details training of feature vector groups e.g., Alg.2 Lines 1-2 where x may be seen as subset or rows of feature data, [P.4 Sect4.3 ¶3-4] which comprises “partition used for training”}
	However, Kozik does not prima facie disclose that the partition is node-specific. 
Jiang teaches node-to-instance index query with divided batch range and feature subsets for individual training, see [P.1370 LeftCol Last¶ and P.1373 Sect7.3.4]. Jiang is analogous as already noted above with regard to claim 6. One of ordinary skill in the art would have considered it obvious prior to the effective filing date to the node indexing and feature subsets of Jiang in combination with Anghel and Kozik for the benefit of providing solution to known bottleneck (Jiang [P.1368 Sect4.5], [P.1364 ¶3]) and/or for the scalability and speedup as noted “DimBoost achieves a higher speedup on a larger dataset than on a smaller dataset, demonstrating the DimBoost reveals merits in a large-scale setting” (Jiang [P.1376]).
	Examiner notes that DimBoost (TenCent) represents state-of-art with highest level performance. Any response to this office action should specifically address DimBoost and note the significance of any alleged non-trivial distinction over DimBoost.

    PNG
    media_image2.png
    792
    790
    media_image2.png
    Greyscale


Claim 15 is rejected for the same rationale as claim 6.
Claim 16 is rejected for the same rationale as claim 7.
Claim 18 is rejected for the same rationale as claim 9.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Meng et al., “A Communication-Efficient Parallel Algorithm for Decision Tree” Pg.3
Instant Application (below left)		vs	Prior Art (Meng, below right)

    PNG
    media_image3.png
    364
    537
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    414
    846
    media_image4.png
    Greyscale


Xie et al., “Quantum-Inspired Ensemble Method and Quantum-Inspired Forest Regressors” discloses quantum forest.
Takhirov et al., “Field of Groves: An Energy-Efficient Random Forest” discloses split with runtime tunability for optimal energy constraints.
Hibino et al., “Denoising random forests” discloses entropy optimization see Fig 5

    PNG
    media_image5.png
    302
    867
    media_image5.png
    Greyscale

Kaur, Gagandeep, “A Novel Distributed Machine Learning Framework for Semi-Supervised Detection of Botnet Attacks” discloses malicious malware rand forest.
Campos et al., “Stacking Bagged and Boosted Forests for Effective Automated Classification” discloses combination bagging and boosting with BERT.
Choromanska et al., “On the boosting ability of top-down decision tree learning algorithm for multiclass classification” discloses Gini-entropy criteria.
Ke et al., “LightGBM: A Highly Efficient Gradient Boosting Decision Tree” widely cited.
Chen et al., “XGBoost: A Scalable Tree Boosting System” widely cited greedy split.
Mitchell et al., “XGBoost: Scalable GPU Accelerated Learning” improved XGBoost.
Shi et al., “Gradient Boosting with Piece-Wise Linear Regression Trees” Tsinghua.
Ghosal et Hooker, “Boosting Random Forests to Reduce Bias: One-Step Boosted Forest and its Variance Estimate” variance is akin entropy.
Afrin et al., “Balanced Random Survival Forests for Extremely Unbalanced, Right Censored Data” discloses goodness-of-split as log-rank metric, P.4 Eq. (1).










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124